DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/459,698 on March 30, 2022. Please note: Claims 1, 15 and 21 have been amended, and claims 3, 14 and 22-25 have been cancelled. Claims 1, 2, 4-13, 15-21, 26 and 27 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4-13 are objected to because of the following informalities:
	In line 19 of Claim 1: “the z-axis” should read “a z-axis” because there is a lack of antecedent basis for “the z-axis”.
Claims 2, 4-13 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20140333547 A1), hereinafter Yi, in view of Bartley et al. (US 20090273098 A1), hereinafter Bartley, and in further view of Chung et al. (US 20060113648 A1), hereinafter Chung.

Regarding Claim 1, Yi teaches:
	A semiconductor package (FIG. 2), comprising: 
	a first semiconductor chip (FIG. 2: 140) and a second semiconductor chip (FIG. 2: 170) (See paragraph [0004], lines 1-5; See paragraph [0022], lines 1-6), each including first signal pads (FIG. 2: 140t and 170t), second signal pads disposed in a region different from that of the first signal pads (See FIG. 2: 140r and 170r disposed in a region different from that of 140t and 170t), and third signal pads disposed between the respective first signal pads and the second signal pads (See annotated FIG. 2 below: the pads in the boxes correspond to the claimed third signal pads); and 
	a package substrate (FIG. 2: 110) on which the first semiconductor chip and the second semiconductor chip are mounted (See FIG. 2; See paragraph [0019], lines 1-6) side-by-side along a first direction (See FIG. 2: 140 and 170 are mounted side-by-side along a first direction (a horizontal direction, D1, as shown in FIG. 1)) and including first pads (See annotated FIG. 1 below: the Examiner is interpreting 122 in the boxes labeled “1” as corresponding to first pads included on the package substrate 110) and second pads (See annotated FIG. 1 below: the Examiner is interpreting 132 in the box labeled “2” as corresponding to second pads included on the package substrate 110) proximate to the first semiconductor chip and the second semiconductor chip along a second direction different from the first direction (See FIGS. 1 and 2: the first and second pads 122 and 132 are proximate to 140 and 170 along a second direction (a vertical direction, D2, as shown in FIG. 1)), 
	wherein the package substrate includes signal lines, the signals lines including first signal lines connected to the first signal pads (See FIG. 2: 161 and 162 connected to 140t and 170t) and the first pads (See FIG. 1: 161 and 162 connected to 122) and second signal lines connected to the second signal pads and the second pads (See FIGS. 1 and 2: second signal lines connected to 140r and 170r and the second pads 132) (See paragraph [0016]), the first signal lines and the second signal lines being disposed in a same layer (See FIGS. 1 and 2: the first signal lines and the second signal lines are all disposed on the substrate 110, with no intervening layers, and therefore are disposed in a same layer),
	wherein the first direction and the second direction are parallel to an upper surface of the package substrate (See FIG. 1: D1 and D2 are parallel to an upper surface of the package substrate 110),
	wherein the first semiconductor chip is disposed with respect to the second semiconductor chip on the package substrate such that the first signal lines and the second signal lines are disposed, at least partially, in an area that is between the first and second semiconductor chips and the first and second signal pads, in the first direction (See FIG. 2: there is an area of 110b excluding 140 and 170 that surrounds 140 and 170 and is also between 140 and 170 and 140t, 170t and 140r, 170r in the first direction D1. 140 and 170 are disposed such that the above discussed first and second signal lines are disposed, at least partially, in this area), the z-axis being perpendicular to the upper surface of the package substrate, with the first semiconductor chip and the second semiconductor chip being disposed over the package substrate in the z-axis (See paragraph [0019]; See FIG. 2: 140 and 170 are disposed over 110 in a z-axis direction, the z-axis being perpendicular to the upper surface of the package substrate 100), 
	wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line (See FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines (See FIG. 2: the chip communication line 152 does not cross any of 161 or 162), and the second signal lines (See FIG. 2: the chip communication line 152 does not cross any of lines connected to 140r and 170r), and
	wherein the third signal pads include a first portion of the third signal pads disposed adjacent to a first edge and a second portion of the third signal pads disposed adjacent to a second edge (See annotated FIG. 2 below: the third signal pads located in 170 correspond to a first portion of the third signal pads disposed adjacent to a first edge (a bottom edge of 170) and the third signal pads located in 140 correspond to a second portion of the third signal pads disposed adjacent to a second edge (a bottom edge of 170)), and the first portion of the third signal pads are not connected to any one of the signal lines (See annotated FIG. 2 below: the third signal pads located in 170 corresponding to a first portion of the third signal pads are connected only to 152, which is not included in the signal lines discussed above).

    PNG
    media_image1.png
    236
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    837
    media_image3.png
    Greyscale

Yi does not explicitly teach (see elements emphasized in italics):
wherein the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip on the package substrate,
wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip,
wherein the third signal pads include a second portion of the third signal pads disposed adjacent to a second edge opposing to the first edge.
However, in the same field of endeavor, a semiconductor apparatus (Bartley, paragraphs [0001] and [0021]), Bartley teaches:
wherein a first semiconductor chip (100A) is rotated 180 degrees with respect to a second semiconductor chip (100B) on a package substrate (180) (See FIG. 3A: 100A is rotated 180 degrees around its central vertical axis in this figure relative to 100B. See also FIG. 3B and paragraph [0027]),
wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip (See FIG. 3A: 100A is connected to 100B through a chip communication line, corresponding to a horizontal portion of one of the bus lines 150, that not cross any one of 100A and 100B).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semiconductor package (as taught by Yi) so the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip on the package substrate, wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip (as taught by Bartley). Doing so would have been accomplished by, for example, rotating 170 in FIG. 2 of Yi by 180 degrees, and routing the lines to make substantially the same connections taught by Yi, as well as by adopting the routing pattern of the bus lines 150 taught by Bartley for the chip communication line taught by Yi. Doing so would have offered an alternate design which allows for specific pads to be place close together to make connections between them easier (According to this modification, 140t and 170t in 140 and 170 in Yi would be placed closer together, making connections between them easier) without having to route lines so they crossover each other (See Bartley, paragraphs [0034] and [0035]). Furthermore, according to this combination Yi in view of Bartley teaches the chip communication line (See Yi, FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines, the second signal lines (See Yi, FIG. 2: the chip communication line 152 does not cross 161, 162, or the lines connected to 140r and 170r. Furthermore, even when the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip, 152 would not need to cross the first signal lines 161, 162, or second signal lines connected to 140r and 170r), the first semiconductor chip, and the second semiconductor chip (As discussed above, Bartley teaches this aspect).
Yi in view of Bartley does not explicitly teach (see elements emphasized in italics):
wherein the third signal pads include a second portion of the third signal pads disposed adjacent to a second edge opposing to the first edge.
However, in the same field of endeavor, semiconductor chips (Chung, paragraph [0003]), Chung teaches:
	a semiconductor chip (FIG. 7: 210) including first signal pads (FIG. 2: 140t and 170t), second signal pads disposed in a region different from that of the first signal pads (See FIG. 2: 140r and 170r disposed in a region different from that of 140t and 170t), and third signal pads disposed between the respective first signal pads and the second signal pads (See annotated FIG. 7 below: the pads in the box labeled “1” correspond to first signal pads, the pads in the box labeled “2” correspond to second signal pads and the pads in the box labeled “3” correspond to third signal pads),
	wherein the third signal pads include a first portion of the third signal pads disposed adjacent to a first edge and a second portion of the third signal pads disposed adjacent to a second edge opposing to the first edge (See annotated FIG. 7 below: the third signal pads include a first portion of the third signal pads 218 disposed adjacent to a first edge (a bottom edge of 210) and a second portion of the third signal pads disposed adjacent to a second edge (a top edge of 210) opposing to the first edge), and the first portion of the third signal pads are not connected to any signal lines (See paragraph [0062]: the first portion of the third signal pads 218 are dummy pads, and therefore are not connected to any signal lines).

    PNG
    media_image4.png
    292
    560
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semiconductor package (as taught by Yi in view of Bartley) so the third signal pads include a second portion of the third signal pads disposed adjacent to a second edge opposing to the first edge (as taught by Chung). Specifically, it would have been obvious to include additional dummy pads on the opposing edge of each semiconductor chip. Doing so would allow for substantially uniform pressure to be exerted on the semiconductor chips during an inner lead-bonding process (See Chung, paragraph [0062]).

Regarding Claim 2, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 1, wherein the first semiconductor chip and the second semiconductor chip have a substantially identical structure (See paragraph [0019], lines 10-12) and, the first signal pads are disposed in a first pad region (See annotated FIG. 2 below: A corresponds to a first pad region in each of 140 and 170) and the second signal pads are disposed in a second pad region, in each of the first semiconductor chip and the second semiconductor chip (See annotated FIG. 2 below: B corresponds to a second pad region in each of 140 and 170).

    PNG
    media_image5.png
    383
    1077
    media_image5.png
    Greyscale

Regarding Claim 4, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 2, wherein the second pad region of the first semiconductor chip contacts the second pad region of the second semiconductor chip (See annotated FIG. 2 below: B of 140 contacts B of 170 via 152).

    PNG
    media_image5.png
    383
    1077
    media_image5.png
    Greyscale

Regarding Claim 5, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi in view of Bartley, and in further view of Chung teaches:
	The semiconductor package of claim 2, wherein the second pad regions of the first semiconductor chip and the second semiconductor chip are each disposed between the first pad region of the first semiconductor chip and the first pad region of the second semiconductor chip (As discussed above, Yi was modified according to Bartley so that 170 was rotated by 180 degrees. According to this modification, the second pad regions B of the first semiconductor chip and the second semiconductor chip are each disposed between the first pad region A of the first semiconductor chip and the first pad region A of the second semiconductor chip).

    PNG
    media_image5.png
    383
    1077
    media_image5.png
    Greyscale


Regarding Claim 6, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 2, wherein, in the first semiconductor chip and the second semiconductor chip, each of the first pad region and the second pad region is provided as a single continuous region (See annotated FIG. 2 below: each of A and B is provided as a single continuous region).

    PNG
    media_image5.png
    383
    1077
    media_image5.png
    Greyscale

Regarding Claim 7, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi in view of Bartley, and in further view of Chung teaches:
	The semiconductor package of claim 1, wherein each of the first semiconductor chip and the second semiconductor chip includes third signal pads disposed between the respective first signal pads and the second signal pads (See annotated Yi, FIG. 2 below: the pads in the boxes correspond to the claimed third signal pads; See annotated Chung, FIG. 7 below: the pads in the box labeled “3” correspond to third signal pads; Therefore, by adding the additional third signal pads of Chung, each of the first semiconductor chip and the second semiconductor chip includes third signal pads disposed between the respective first signal pads and the second signal pads).

    PNG
    media_image1.png
    236
    597
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    292
    560
    media_image4.png
    Greyscale

Regarding Claim 8, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 7, wherein each of the third signal pads include one or more chip communication pads, and the first semiconductor chip and the second semiconductor chip are each configured to transmit data to and receive data from each other by the one or more chip communication pads (See FIG. 2: the pads connected to 152 are one or more chip communication pads; See paragraph [0019], last eight lines).

Regarding Claim 9, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 7, wherein at least a portion of one or more of the third signal pads is connected to input/output pads of the package substrate along input/output lines (See FIG. 2: the pads connected to 150 are one or more chip communication pads connected to input/output pads of the package substrate along input/output lines 150; See paragraph [0014], lines 1-4).

Regarding Claim 10, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi in view of Bartley, and in further view of Chung teaches:
	The semiconductor package of claim 7, wherein the third signal pads are duplicately disposed (See Yi, FIG. 2: the third signal pads are duplicately disposed (identically disposed) in 140 and 170) adjacent to edges opposing each other in each of the first semiconductor chip and the second semiconductor chip (See annotated Chung, FIG. 7 below: the third signal pads in the box labeled “3” are duplicately disposed adjacent to edges opposing each other (top and bottom edges) in the semiconductor chip 210. Therefore, as modified according to Chung, Yi teachces that the third signal pads are duplicately disposed adjacent to edges opposing each other (top and bottom edges) in 140 and 170).

    PNG
    media_image4.png
    292
    560
    media_image4.png
    Greyscale

Regarding Claim 11, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 1, further comprising a sensor array (FIG. 1: 120 and 130; See paragraph [0011]) connected to the package substrate (See paragraph [0012], lines 1-8), and including first sensor lines electrically connected to the first signal pads (See FIGS. 1 and 2: first sensor lines 124 are connected to the first sensor pads by the first signal lines 161 and 162) and second sensor lines electrically connected to the second signal pads (See FIGS. 1 and 2: second signal lines 134 are connected to the second signal pads by the second signal lines).

Regarding Claim 12, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 11, wherein the package substrate includes first sensor pads connected to the first sensor lines, and second sensor pads connected to the second sensor lines (See FIGS. 1 and 2: 122 connected to the first sensor lines, and 132 connected to the second sensor lines), 
	wherein the first sensor pads are disposed in a first sensor pad region and a second sensor pad region, separated from each other, and the second sensor pads are disposed between the first sensor pad region and the second sensor pad region (See annotated FIG. 1 below: 122 are disposed in a first sensor pad region and a second sensor pad region (indicated by the boxes), separated from each other, and 132 are disposed between the first sensor pad region and the second sensor pad region).

    PNG
    media_image6.png
    549
    830
    media_image6.png
    Greyscale

Regarding Claim 13, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 11, wherein the sensor array is part of a touch screen and/or a fingerprint sensor (See paragraph [0003]; See paragraph [0009]; Therefore, if the touch panel 100 is part of a smart phone or tablet PC, the sensor array is part of a touch screen).

Regarding Claim 26, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 1, wherein the first pads and the second pads are disposed along an edge of the package substrate extending in the first direction (See annotated FIG. 1 below: the first pads and the second pads are disposed along an edge of the package substrate (i.e., a bottom edge of the area 110a of the package substrate 110) extending in the first direction D1), and the second pads are disposed between a portion of the first pads and a remainder of the first pads, in the first direction (See annotated FIG. 1 below: the second pads  in the box labeled “2” are disposed between a portion of the first pads in one box labeled “1” and a remainder of the first pads in one box labeled “1”, in the first direction D1),

    PNG
    media_image2.png
    399
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    837
    media_image3.png
    Greyscale


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kwon et al. (US 20140374900 A1; Cited in the PTO-892 dated 03/18/2022), hereinafter Kwon, and in further view of Bartley.

Regarding Claim 15, Yi teaches:
	A semiconductor package (FIG. 2), comprising:
	a package substrate (FIG. 2: 110)  having a first chip region (FIG. 3: a region corresponding to 140) and a second chip region that is spaced apart from the first chip region (FIG. 3: a region corresponding to 170 that is spaced apart from the first chip region); 
	a first semiconductor chip mounted on the first chip region (FIG. 2: 140 mounted on the first chip region) (See paragraph [0004], lines 1-5; See paragraph [0022], lines 1-6); and 
	a second semiconductor chip is mounted on the second chip region, alongside the first semiconductor chip (FIG. 2: 170 mounted on the second chip region, alongside 140), 
	wherein the second semiconductor chip is substantially identical to the first semiconductor chip (See paragraph [0019], lines 10-12) such that first signal lines and second signal lines are proximate to each other and have mirror symmetry with respect to each other (See FIGS. 1 and 2: the Examiner is interpreting signal lines connected to the left three pads 140r/170r as being first signal lines and signal lines connected to the right three pads 140r/170r as being second signal lines within 140 and 170. These signal lines are proximate to each other and have mirror symmetry with respect to each other because they are symmetrically arranged within each chip) (See paragraph [0016]), a z-axis being perpendicular to the upper surface of the package substrate, with the first semiconductor chip and the second semiconductor chip being disposed over the package substrate in the z-axis (See paragraph [0019]; See FIG. 2: 140 and 170 are disposed over 110 in a z-axis direction, the z-axis being perpendicular to the upper surface of the package substrate 100), and
	wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line (See FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines (See FIG. 2: the chip communication line 152 does not cross any of 161 or 162), and the second signal lines (See FIG. 2: the chip communication line 152 does not cross any of lines connected to 140r and 170r), and
	wherein each of the first semiconductor chip and the second semiconductor chip includes a plurality of signal pads and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (See annotated FIG. 2 below: each of 140 and 170 includes a plurality of signal pads in the boxes and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (the signal pads in 170 are not connected to any lines and the signal pads in 140 are only connected to 150, which are not included in the above discussed signal lines)).

    PNG
    media_image7.png
    236
    597
    media_image7.png
    Greyscale

	Yi does not explicitly teach (see elements emphasized in italics):
	wherein the second semiconductor chip is substantially identical to the first semiconductor chip but rotated 180 degrees about the z-axis with respect thereto,
wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip.
However, in the same field of endeavor, semiconductor packages (Kwon, paragraph [0002]), Kwon teaches:
wherein a second semiconductor chip (30b) is substantially identical to a first semiconductor chip (30a) but rotated 180 degrees about a z-axis with respect thereto, the z-axis being perpendicular to the upper surface of a package substrate (10), with the first semiconductor chip and the second semiconductor chip being disposed over the package substrate in the z-axis (See paragraph [0061], lines 17-21) (See FIGS. 5 and 6: 30b is rotated 180 degrees about a z-axis with respect to 30a, the z-axis being perpendicular to the upper surface of a package substrate, with the first semiconductor chip 30a and the second semiconductor chip 30b being disposed over the package substrate in the z-axis).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semiconductor package (as taught by Yi) so the second semiconductor chip is substantially identical to the first semiconductor chip but rotated 180 degrees about the z-axis with respect thereto (as taught by Kwon). Doing so would have been accomplished by, for example, rotating 170 in FIG. 2 of Yi by 180 degrees, and routing the signals lines to make substantially the same connections taught by Yi (i.e., with the signals lines being routed up through the chip 170 to make the appropriate connections). Doing so would have improved signal transmission speed between the semiconductor chips by placing I/O terminals of the chips closer to each other (See Kwon, paragraph [0061], last nine lines). Furthermore, according to this combination Yi in view of Kwon in view of Bartley teaches the chip communication line (See Yi, FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines, the second signal lines (See Yi, FIG. 2: the chip communication line 152 does not cross 161, 162, or the lines connected to 140r and 170r. Furthermore, even when the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip, 152 would not need to cross the first signal lines 161, 162, or second signal lines connected to 140r and 170r).
	Yi in view of Kwon does not explicitly teach (see elements emphasized in italics):
wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip.
However, in the same field of endeavor, a semiconductor apparatus (Bartley, paragraphs [0001] and [0021]), Bartley teaches:
wherein a first semiconductor chip (100A) is connected to a second semiconductor chip (100B) though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip (See FIG. 3A: 100A is connected to 100B through a chip communication line, corresponding to a horizontal portion of one of the bus lines 150, that not cross any one of 100A and 100B).
	Yi in view of Kwon contained a device which differed from the claimed device by the substitution of the first semiconductor chip is connected to the second semiconductor chip though a chip communication line, that not explicitly a line that does not cross any one of the first semiconductor chip and the second semiconductor chip. Bartley teaches the substituted element of a first semiconductor chip connected to a second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip. Their functions were known in the art to provide communication between semiconductor chips. The chip communication line being routed across the semiconductor chips taught by Yi in view of Kwon could have been substituted with the chip communication line not crossing the semiconductor chips taught by Bartley and the results would have been predictable and resulted in routing the chip communication line 152 in FIG. 2 of Yi horizontally between 140 and 170 without necessarily crossing 140 or 170. Furthermore, according to this combination Yi in view of Kwon, and in further view of Bartley teaches the chip communication line (See Yi, FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines, the second signal lines (See Yi, FIG. 2: the chip communication line 152 does not cross 161, 162, or the lines connected to 140r and 170r. Furthermore, even when the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip, 152 would not need to cross the first signal lines 161, 162, or second signal lines connected to 140r and 170r), the first semiconductor chip, and the second semiconductor chip (As discussed above, Bartley teaches this aspect).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Yi in view of Kwon, and in further view of Bartley teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 15, wherein each of the first semiconductor chip and the second semiconductor chip includes a first side surface (labeled “1”), a second side surface (labeled “2”) opposing the first side surface, and a third side surface (labeled “3”) and a fourth side surface (labeled “4”), disposed to oppose each other between the first side surface and the second side surface (See annotated FIG. 2 below, showing the first to fourth side surfaces arranged in the claimed manner. The same labeling applied to 170 as shown for 140), and 
	wherein first signal pads (FIG. 2: 140t and 170t) are disposed along to the first side surface and second signal pads (See FIG. 2: 140r and 170r) are disposed along to the second side surface (See annotated FIG. 2 below, showing 140t and 170t, 140r and 170r disposed along to (in parallel with) “2”).

    PNG
    media_image8.png
    382
    1077
    media_image8.png
    Greyscale

Regarding Claim 17, Yi in view of Kwon, and in further view of Bartley teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 16, wherein at least a portion of each of the first signal pads is disposed along the third side surface and the fourth side surface, and at least a portion of each of the second signal pads is disposed along the third side surface and the fourth side surface (See annotated FIG. 2 below, at least a portion of 140t and 170t are disposed along “3” and “4”, and at least a portion of 140r and 170r are disposed along “3” an “4”. The same labeling applied to 170 as shown for 140).

    PNG
    media_image9.png
    386
    1077
    media_image9.png
    Greyscale


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kwon, and in further view of Bartley as applied to claim 16 above, and further in view of Ludden (US 20160195961 A1).

Regarding Claim 18, Yi in view of Kwon, and in further view of Bartley teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 16, wherein each of the first semiconductor chip and the second semiconductor chip includes third signal pads (See annotated FIG. 2 below: the Examiner is interpreting the pads disposed in the boxes labeled “A” as being third signal pads in 140 and 170) and fourth signal pads (See annotated FIG. 2 below: the Examiner is interpreting the pads disposed in the boxes labeled “B” as being fourth signal pads in 140 and 170) disposed along to the fourth side surface (See annotated FIG. 2 below: the pads disposed in the boxes labeled “B” are disposed along to “4”), and the third signal pads of the first semiconductor chip and the fourth signal pads of the second semiconductor chip input and output an identical signal (See annotated FIG. 2 below: the third signal pads of the first semiconductor chip and the fourth signal pads of the second semiconductor chip input and output an identical signal via 152; See paragraph [0014], lines 1-4; See paragraph [0019], last eight lines; See paragraph [0019], last lines eight lines; Therefore, the third signal pads of 140 output an identical control signal, which is input to the third signal pads of 170).

    PNG
    media_image10.png
    382
    1077
    media_image10.png
    Greyscale

	Yi in view of Kwon, and in view of Bartley does not explicitly teach:
	The third signal pads disposed along the third side surface.
However, in the same field of endeavor, integrated control systems (Ludden, Abstract), Ludden teaches:
	Third signal pads disposed along a third side surface (See FIG. 6A: 622 disposed along a third side surface of 500) of a semiconductor chip (See paragraph [0091], lines 8-16).
Yi in view of Kwon, and in further view of Bartley contained a device which differed from the claimed device by the substitution of the third signal pads not explicitly disposed along the third side surface. Ludden teaches the substituted element of signal pads disposed along a third side surface of a semiconductor chip. Their functions were known in the art to conduct signals in a semiconductor chip (See Yi, paragraph [0016]; See Ludden, paragraph [0101], lines 5-16). The arrangement of the third signal pads taught by Yi in view of Kwon, and in further view of Bartley could have been substituted with the claimed arrangement of the third signal pads, as taught by Ludden and the results would have been predictable and resulted in the third signal pads being provided on along a lateral side of the chip.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Yi in view of Kwon, in view of Bartley, and in further view of Ludden teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 18, wherein the fourth signal pads of the first semiconductor chip and the third signal pads of the second semiconductor chip are separated from signal lines of the package substrate (See annotated FIG. 2 below: the signal pads in “B” of 140 and the signal pads in “A” of 170 are separated from signal lines 161 and 162 (Shown in FIGS. 1 and 2) of the package substrate).

    PNG
    media_image10.png
    382
    1077
    media_image10.png
    Greyscale

Regarding Claim 20, Yi in view of Kwon, in view of Bartley, and in further view of Ludden teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
	The semiconductor package of claim 18, further comprising a plurality of lines comprising a plurality of signal lines (See FIGS. 1 and 2: 161 and 162) connected to the first signal pads to the fourth signal pads (See FIGS. 1 and 2: 161 and 162 are directly connected to the first signal pads; See paragraph [0013]; The signal pads are all mutually connected to the control unit 142, shown in FIG. 1, therefore, the second to further signal pads are indirectly connected to the plurality of signal lines by their mutual connection to 142), 
	wherein all of the plurality of lines are disposed in a single layer (See FIGS. 1 and 2: 161 and 162 are all disposed on the substrate 110, with no intervening layers, and therefore are disposed in a single layer).
	Yi in view of Kwon, in view of Bartley, and in further view of Ludden as combined above does not explicitly teach:
	The plurality of lines are metal lines.
However, Ludden teaches further:
	A plurality of metal lines comprising a plurality of signal lines (See paragraph [0092], last seven lines).
Yi in view of Kwon, in view of Bartley, and in further view of Ludden as combined above contained a device which differed from the claimed device by the substitution of the plurality of lines are not explicitly metal lines. Ludden teaches the substituted element of a plurality of metal lines comprising a plurality of signal lines. Their functions were known in the art to conduct signals (See Yi, paragraph [0017]; See Ludden, paragraph [0092]). The material of the lines taught by Yi in view of Kwon, in view of Bartley, and in further view of Ludden as combined above could have been substituted with the metal, as taught by Ludden and the results would have been predictable and resulted in the lines being used to conduct signals being made of a metal material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kwon, in view of Bartley, and in further view of Ludden.

Regarding Claim 21, Yi teaches:
	An electronic device (FIG. 1), comprising: 
	a mainboard (See paragraph [0015]: 154) including a main processor (See paragraph [0014]; In order to send control signals via 150, the Examiner is interpreting 154 as necessarily including a structure corresponding to a main processor); 
	a sensor array (See paragraph [0011]) including a plurality of sensor lines (See FIGS. 1 and 2: 124 and 134); and 
	a semiconductor package (FIG. 2: 140, 170 and associated structures) including input/output pads connected to the mainboard (See paragraph [0014], lines 1-4; See FIG. 2: 140 has input/output pads connected to the mainboard via 150), sensor pads connected to the sensor array (See FIG. 2: 140t and 170t are connected to the sensor array), a first semiconductor chip mounted on a first mounting region of a package substrate (110) (FIG. 2: 140 mounted on a first mounting region of 110) (See paragraph [0004], lines 1-5; See paragraph [0022], lines 1-6) , a second semiconductor chip mounted on a second mounting region of the package substrate (FIG. 2: 170 mounted on the second mounting region of 110), and signal lines electrically connected to the first and second semiconductor chips (See FIG. 2: 161 and 162 connected to 140 and 170), 
	wherein lines providing the signal lines are disposed in a single layer (See FIGS. 1 and 2: lines providing 161 and 162 are all disposed on the substrate 110, with no intervening layers, and therefore are disposed in a single layer), are proximate to each other and have mirror symmetry with respect to each other (See FIG. 2: lines providing 161 and 162 are proximate to each other and have mirror symmetry with respect to each other), a z-axis being perpendicular to the upper surface of the package substrate, with the first semiconductor chip and the second semiconductor chip being disposed over the package substrate in the z-axis (See paragraph [0019]; See FIG. 2: 140 and 170 are disposed over 110 in a z-axis direction, the z-axis being perpendicular to the upper surface of the package substrate 100), 
	wherein the first semiconductor chip and the second semiconductor chip are disposed side-by-side along a first direction (See FIG. 2: 140 and 170 are disposed side-by-side along a first direction (a horizontal direction, D1, as shown in FIG. 1)), 
	wherein the semiconductor package is attached to the sensor array in a second direction, intersecting the first direction (See FIG. 2: the semiconductor package (140, 170 and associated structures) is attached to the sensor array in a second direction (a vertical direction, D2, as shown in FIG. 1), intersecting the first direction, via 161, 162 and signal lines connected to 140r and 170r), 
	wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line (See FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the signal lines (See FIG. 2: the chip communication line 152 does not cross 161 or 162), and
	wherein each of the first semiconductor chip and the second semiconductor chip includes a plurality of signal pads, and a portion of the plurality of signal pads are separated from any one of signal lines (See annotated FIG. 2 below: each of 140 and 170 includes a plurality of signal pads in the boxes and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (the signal pads in 170 are not connected to any lines and the signal pads in 140 are only connected to 150, which are not included in the above discussed signal lines)).

    PNG
    media_image7.png
    236
    597
    media_image7.png
    Greyscale

	Yi does not explicitly teach (see elements emphasized in italics):
	metal lines providing the signal lines,
	wherein the second semiconductor chip is rotated 180 degrees about the z-axis with respect to the first semiconductor chip, and metal lines providing the signal lines,
	wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross the first semiconductor chip, and does not cross the second semiconductor chip.
However, in the same field of endeavor, semiconductor packages (Kwon, paragraph [0002]), Kwon teaches:
wherein a second semiconductor chip (30b) is substantially identical to a first semiconductor chip (30a) but rotated 180 degrees about a z-axis with respect thereto, the z-axis being perpendicular to the upper surface of a package substrate (10), with the first semiconductor chip and the second semiconductor chip being disposed over the package substrate in the z-axis (See paragraph [0061], lines 17-21) (See FIGS. 5 and 6: 30b is rotated 180 degrees about a z-axis with respect to 30a, the z-axis being perpendicular to the upper surface of a package substrate, with the first semiconductor chip 30a and the second semiconductor chip 30b being disposed over the package substrate in the z-axis).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semiconductor package (as taught by Yi) so the second semiconductor chip is substantially identical to the first semiconductor chip but rotated 180 degrees about the z-axis with respect thereto (as taught by Kwon). Doing so would have been accomplished by, for example, rotating 170 in FIG. 2 of Yi by 180 degrees, and routing the signals lines to make substantially the same connections taught by Yi (i.e., with the signals lines being routed up through the chip 170 to make the appropriate connections). Doing so would have improved signal transmission speed between the semiconductor chips by placing I/O terminals of the chips closer to each other (See Kwon, paragraph [0061], last nine lines). Furthermore, according to this combination Yi in view of Kwon in view of Bartley teaches the chip communication line (See Yi, FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines, the second signal lines (See Yi, FIG. 2: the chip communication line 152 does not cross 161, 162, or the lines connected to 140r and 170r. Furthermore, even when the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip, 152 would not need to cross the first signal lines 161, 162, or second signal lines connected to 140r and 170r).
	Yi in view of Kwon does not explicitly teach:
	metal lines providing the signal lines,
	wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross the first semiconductor chip, and does not cross the second semiconductor chip.
However, in the same field of endeavor, a semiconductor apparatus (Bartley, paragraphs [0001] and [0021]), Bartley teaches:
wherein a second semiconductor chip (100B) is rotated 180 degrees with respect to a first semiconductor chip (100A) (See FIG. 3A: 100A is rotated 180 degrees around its central vertical axis in this figure relative to 100B. See also FIG. 3B and paragraph [0027]),
wherein the first semiconductor chip is connected to the second semiconductor chip though a chip communication line that does not cross the first semiconductor chip, and does not cross the second semiconductor chip (See FIG. 3A: 100A is connected to 100B through a chip communication line, corresponding to a horizontal portion of one of the bus lines 150, that not cross any one of 100A and 100B).
	Yi in view of Kwon contained a device which differed from the claimed device by the substitution of the first semiconductor chip is connected to the second semiconductor chip though a chip communication line, that not explicitly a line that does not cross any one of the first semiconductor chip and the second semiconductor chip. Bartley teaches the substituted element of a first semiconductor chip connected to a second semiconductor chip though a chip communication line that does not cross any one of the first semiconductor chip and the second semiconductor chip. Their functions were known in the art to provide communication between semiconductor chips. The chip communication line being routed across the semiconductor chips taught by Yi in view of Kwon could have been substituted with the chip communication line not crossing the semiconductor chips taught by Bartley and the results would have been predictable and resulted in routing the chip communication line 152 in FIG. 2 of Yi horizontally between 140 and 170 without necessarily crossing 140 or 170. Furthermore, according to this combination Yi in view of Kwon, and in further view of Bartley teaches the chip communication line (See Yi, FIG. 2: one of the lines 152 corresponds to a chip communication line) that does not cross any one of the first signal lines, the second signal lines (See Yi, FIG. 2: the chip communication line 152 does not cross 161, 162, or the lines connected to 140r and 170r. Furthermore, even when the first semiconductor chip is rotated 180 degrees with respect to the second semiconductor chip, 152 would not need to cross the first signal lines 161, 162, or second signal lines connected to 140r and 170r), the first semiconductor chip, and the second semiconductor chip (As discussed above, Bartley teaches this aspect).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Yi in view of Kwon, and in further view of Bartley does not explicitly teach:
	metal lines providing the signal lines.
However, in the same field of endeavor, integrated control systems (Ludden, Abstract), Ludden teaches:
	metal lines providing signal lines (See paragraph [0092], last seven lines).
Yi in view of Kwon, and in further view of Bartley contained a device which differed from the claimed device by the substitution of the plurality of lines are not explicitly metal lines. Ludden teaches the substituted element of a plurality of metal lines comprising a plurality of signal lines. Their functions were known in the art to conduct signals (See Yi, paragraph [0017]; See Ludden, paragraph [0092]). The material of the lines taught by Yi in view of Kwon, and in further view of Bartley could have been substituted with the metal, as taught by Lee and the results would have been predictable and resulted in the lines being used to conduct signals being made of a metal material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Bartley, and in further view of Chung as applied to claim 9 above, and further in view of Uekuri (US 20170287434 A1; Previously cited, but not relied upon in the Office Action dated 04/03/2020).

Regarding Claim 27, Yi in view of Bartley, and in further view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Yi teaches:
The semiconductor package of claim 9, wherein the chip communication line is disposed proximate to the input/output lines in the first direction (See FIG. 2: 152 is proximate to 150 in the first direction).
Yi in view of Bartley, and in further view of Chung does not explicitly teach:
wherein the chip communication line is disposed between the input/output lines in the first direction.
However, in the same field of endeavor, semiconductor devices (Uekuri, paragraph [0001]), Uekuri teaches:
A chip communication line (See FIG. 4: one of 41 and 42) is disposed between input/output lines in a first direction (See FIG. 4: 41 or 42 is disposed between input/output lines connecting 51 to 10 in a first direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semiconductor package (as taught by Yi in view of Bartley, and in further view of Chung) so the chip communication line is disposed between the input/output lines in the first direction (by connecting both semiconductor chips to the host via input/output lines, as taught by Uekuri). In other words, it would have been obvious to connect additional input/output lines 150 to the pads of the second semiconductor chip 170 in FIG. 2 of Yi.  Doing so would have allowed the operations of the two chips to be synchronized by receiving a start signal from a host (See Uekuri, FIG. 5 and paragraphs [0156] and [0157]).

Response to Arguments
Applicant’s arguments filed 03/30/2022 have been considered but are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 11-12) that the limitations directed to the third signal pads in claim 1 are not taught by the previously cited prior art. These arguments are respectfully moot on the grounds of new rejections. Specifically, while the Examiner submits that Yi teaches some of the limitations directed to the third signal pads, as discussed in the above rejections, Chung has also been newly introduced to render obvious the limitations directed to the third signal pads that are not taught by Yi.
	Applicant argues (Remarks, page 12) that the limitations directed to the plurality of signal pads in claim 15 are not taught by the previously cited prior art. The Examiner respectfully disagrees. Specifically, Yi teaches: wherein each of the first semiconductor chip and the second semiconductor chip includes a plurality of signal pads and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (See annotated FIG. 2 below: each of 140 and 170 includes a plurality of signal pads in the boxes and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (the signal pads in 170 are not connected to any lines and the signal pads in 140 are only connected to 150, which are not included in the above discussed signal lines)).

    PNG
    media_image7.png
    236
    597
    media_image7.png
    Greyscale

	Applicant argues (Remarks, page 13) that the limitations directed to the plurality of signal pads in claim 21 are not taught by the previously cited prior art. The Examiner respectfully disagrees. Specifically, Yi teaches: wherein each of the first semiconductor chip and the second semiconductor chip includes a plurality of signal pads, and a portion of the plurality of signal pads are separated from any one of signal lines (See annotated FIG. 2 below: each of 140 and 170 includes a plurality of signal pads in the boxes and a portion of the plurality of signal pads are separated from any one of signal lines of the package substrate (the signal pads in 170 are not connected to any lines and the signal pads in 140 are only connected to 150, which are not included in the above discussed signal lines)).

    PNG
    media_image7.png
    236
    597
    media_image7.png
    Greyscale

	Therefore, the Examiner submits that the argued limitations of amended claims 15 and 21 are taught by Yi based on the broadest reasonable interpretation of the claim language (See MPEP 2111).
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692